Case: 13-10156       Document: 00512419728         Page: 1     Date Filed: 10/25/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 25, 2013
                                     No. 13-10156
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ANGEL FIGUEROA CARRIZALES,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-70-1


Before JOLLY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Angel Figueroa
Carrizales has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Figueroa Carrizales has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Figueroa Carrizales’s response. We concur with counsel’s assessment
that the appeal presents no nonfrivolous issue for appellate review. Accordingly,

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 13-10156     Document: 00512419728     Page: 2   Date Filed: 10/25/2013

                                  No. 13-10156

counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, Figueroa Carrizales’s motion to have his attorney
maintain the appeal is DENIED, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                        2